UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6619



TERRY LEE HUNT,

                                                Petitioner - Appellant,

          versus


TODD    PINION,   Superintendent,       Piedmont
Correctional Institution,

                                                 Respondent - Appellee.


Appeal from the United States District           Court for the Middle
District of North Carolina, at Durham.            James A. Beaty, Jr.,
District Judge. (1:05-cv-00483-JAB-WW)


Submitted:   October 4, 2006                 Decided:   October 24, 2006


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., THE LAW OFFICE OF BRUCE T. CUNNINGHAM,
JR., Southern Pines, North Carolina, for Appellant. Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terry Lee Hunt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

as untimely his 28 U.S.C. § 2254 (2000) petition.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Hunt has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -